             Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 1 of 47



                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                         )   Case No. 20-30336 (DRJ)
                                                                    )
                             Debtors.                               )   (Joint Administration Requested)
                                                                    )   (Emergency Hearing Requested)

                      DEBTORS’ MOTIONS FOR ENTRY OF
              (A) AN ORDER (I) APPROVING THE STALKING HORSE
             PROTECTIONS, (II) APPROVING BIDDING PROCEDURES
          FOR THE SALE OF THE LUMMUS ASSETS AND INTERESTS, AND
  (III) APPROVING CONTRACT ASSUMPTION AND ASSIGNMENT PROCEDURES,
AND (B) AN ORDER AUTHORIZING THE DEBTORS TO ENTER INTO A DEFINITIVE
 PURCHASE AGREEMENT SUBJECT TO ENTRY OF THE CONFIRMATION ORDER

             EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON THIS
             MATTER ON JANUARY 23, 2020, AT 9:00 A.M IN COURTROOM 400, 4th FLOOR, 515 RUSK
             STREET, HOUSTON, TEXAS 77002. IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU
             BELIEVE THAT EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER
             APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING.
             OTHERWISE, THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE
             RELIEF REQUESTED.
             RELIEF IS REQUESTED NOT LATER THAN JANUARY 23, 2020.


             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion (this “Motion”):

                                                   Introduction2

             1.     The Debtors commenced these chapter 11 cases to facilitate a value-maximizing

restructuring transaction on the terms set forth in the Restructuring Support Agreement (the

“RSA”). The transactions set forth in the RSA will substantially deleverage the Debtors’ balance


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.
2
      Capitalized terms used in this Motion shall have the meanings given to such terms elsewhere in this Motion,
      the Stalking Horse Purchase Agreement, or the Bidding Procedures, as applicable (both as defined herein).
          Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 2 of 47



sheet and provide the go-forward credit support necessary to support the Debtors’ business after

emergence. A core component of the RSA (and the Plan) is the sale of the Lummus Assets and

Interests, the proceeds of which will be used to fund the Debtors’ minimum cash balance at

emergence and pay down the funded obligations under the Debtors’ debtor-in-possession

financing. The Debtors completed a nearly four month prepetition marketing process for the

Lummus Assets and Interests, and ultimately selected Illuminate Buyer, LLC to act as the Stalking

Horse Bidder, who has agreed to purchase the Lummus Assets and Interests on the terms of the

Stalking Horse Purchase Agreement. The terms set forth in the Stalking Horse Purchase agreement

will be subject to higher and better offers pursuant to the postpetition marketing process described

herein.

          2.   Consummation of the proposed Sale is key to enabling the Debtors to reorganize

around the remainder of its corporate structure, which in turn will maximize recoveries for

stakeholders enterprise-wide. The Debtors have determined, in the exercise of their business

judgment, that the best way to maximize the value of their assets for all stakeholders is to

market-test the Stalking Horse Bid through an auction process and to expeditiously sell

the Lummus Assets and Interests to the highest or otherwise best bidder pursuant to the Plan. In

light of the extensive marketing process completed prepetition, the Debtors respectfully submit

that the postpetition marketing process described herein is sufficient to test whether a higher or

better bid is available for the Lummus Assets and Interests.

          3.   To implement the Sale, the Debtors submit this Motion, seeking for the Court to

(a) approve the Bidding Procedures for the sale of the Lummus Assets and Interests, (b) set dates

and deadlines in connection therewith (including a bid deadline, objection deadlines, the date of

the auction, and the hearing dates), (c) approve procedures for the assumption or assumption and

assignment of certain executory contracts and unexpired leases and the resolution of related cure


                                                 2
        Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 3 of 47



amounts, (d) approve the form and manner of notice of each of the foregoing, and (e) approve the

Stalking Horse Protections. The Debtors also intend to seek, pursuant to this Motion but at a later

date after conclusion of the Auction, the Court’s authorization to enter into the Definitive Purchase

Agreement with the Successful Bidder subject to the Confirmation Order. Consummation of the

sale will ultimately be subject to entry of the Confirmation Order and the Debtors anticipate the

Sale would close contemporaneously with their emergence from chapter 11.

       4.      Notwithstanding anything to the contrary in this Motion or in the Bidding

Procedures, only if the Stalking Horse Bidder is designated the Successful Bidder, and subject to

the terms and conditions of the Stalking Horse Purchase Agreement, the Stalking Horse Bidder

shall have the option (the “363 Sale Option”), in its sole discretion upon notice to the Consultation

Parties, to require the Debtors to consummate the Sale pursuant to sections 363 and 365 of the

Bankruptcy Code and the Sale Order on the terms specified in the Sale Order.

       5.      If approved, the proposed Bidding Procedures will enable the Debtors to maximize

value to their estates for the benefit of all stakeholders. As set forth in further detail below, the

Stalking Horse Purchase Agreement, the Stalking Horse Protections, the Bidding Procedures,

entry into the Definitive Purchase Agreement subject to entry of the Confirmation Order, and the

related relief requested in this Motion are in the best interests of the Debtors’ estates and their

stakeholders. Accordingly, the Debtors respectfully request that the Court grant this Motion.

                                         Relief Requested

       6.      The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Bidding Procedures Order”):

                i.     authorizing and approving the bidding procedures attached to the Bidding
                       Procedures Order as Exhibit A-1 (the “Bidding Procedures”) in connection
                       with the sale free and clear of all liens, claims, interests, and encumbrances
                       (the “Sale”) of the right, title, and interest of the Debtors in and to equity



                                                 3
        Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 4 of 47



                        interests (or reorganized equity interests, as applicable) of the Lummus
                        Debtors3 (as applicable, the “Lummus Assets and Interests”);

                ii.     approving the terms of the Share and Asset Purchase Agreement dated
                        January 21, 2020 entered into by and among certain of the Debtors and a
                        joint partnership between the Chatterjee Group and Rhône Group
                        (“Illuminate Buyer, LLC”), attached to the Bidding Procedures Order as
                        Exhibit A-2 (as amended, supplemented, or otherwise modified by the
                        parties thereto, and including the disclosure schedules and exhibits attached
                        hereto, the “Stalking Horse Purchase Agreement”), including approval of
                        the Stalking Horse Protections; and

               iii.     approving procedures for the assumption or assumption and assignment of
                        certain executory contracts and unexpired leases in connection with the Sale
                        (the “Assumption and Assignment Procedures”), and approving the form
                        and manner of notice thereof, attached as Exhibit A-3 to the Bidding
                        Procedures Order (the “Cure Notice”).

        7.      The Debtors also seek entry of an order, substantially in the form attached hereto

as Exhibit B (the “Sale Order”), approving the Debtors’ entry into a definitive purchase agreement

substantially in the form that shall be attached to the Sale Order as Exhibit B-1 (as amended,

supplemented, or otherwise modified from time to time, the “Definitive Purchase Agreement”).

Unless the Stalking Horse Bidder exercises the 363 Sale Option, if applicable, the consummation

of any Sale pursuant to the Definitive Purchase Agreement will be subject to entry of an order

confirming the Plan (the “Confirmation Order”).

                                       Jurisdiction and Venue

        8.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. The Debtors confirm



3
    The “Lummus Debtors” are Lummus Technology LLC; McDermott Technology (2), B.V.; McDermott
    Technology (3), B.V.; OOO Lummus Technology; CB&I Lummus Engineering & Technology China Co. Ltd.;
    Lummus Technology Heat Transfer B.V. (Netherlands); Lummus Technology Heat Transfer B.V. (India);
    Lummus Novolen Technology GmbH; Novolen Technology Holdings C.V.; Lummus Technology B.V.; Lummus
    Gasification Technology Licensing LLC; Lummus Engineered Products, LLC; Lummus Technology
    International LLC; Lummus Technology Services LLC; Chemical Research and Licensing, LLC; Lummus
    Technology Ventures LLC; Catalytic Distillation Technologies; Lummus Technology Overseas LLC; Chevron
    Lummus Global LLC; and CLG Technical Services, LLC.




                                                   4
        Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 5 of 47



their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), to the entry of a final order by the Court in connection with this Motion

to the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

       9.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       10.      The bases for the relief requested herein are sections 105(a), 363, and 365 of title 11

of the United States Code (the “Bankruptcy Code”) and Bankruptcy Rules 2002 and 6004.

       11.      On January 21, 2020 (the “Petition Date”), each Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. A detailed description surrounding the facts

and circumstances of these chapter 11 cases is set forth in the Declaration of David Dickson,

President and Chief Executive Officer of McDermott International, Inc., in Support of the

Chapter 11 Petitions (the “Dickson Declaration”) and the Declaration of John R. Castellano, Chief

Transformation Officer of McDermott International, Inc., in Support of the Debtors’ First Day

Motions (the “Castellano Declaration,” together with the Dickson Declaration, the “First Day

Declarations”), filed contemporaneously with this Motion and incorporated by reference herein.

                           The Proposed Sale and Bidding Procedures

I.     The Prepetition Marketing Process.

       12.      The Lummus Assets and Interests have been the subject of an in-depth, nearly four

month marketing process that ultimately culminated in the Debtors’ entry into the Stalking Horse

Purchase Agreement. Beginning in late September, 2019, the Debtors commenced a two-phase

marketing process to ensure the sale of the Lummus Assets and Interests would be on the highest

and best terms available.         During Phase I, the Debtors’ proposed financial advisor,

Evercore L.L.P., interacted with 58 potential buyers, including 34 financial investors and 24


                                                  5
        Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 6 of 47



strategic investors. Of the potential buyers contacted, 28 executed non-disclosure agreements and

were provided with a first round due diligence package which included the Confidential

Information Memorandum, third-party commercial and financial diligence reports and access to a

secure data room. The Debtors and their advisors were in frequent communication with the

potential purchasers, responding to diligence requests and engaging with potential buyers on

possible legal and regulatory issues associated with each bid. Pursuant to Phase I, the Debtors

received 14 bids from potential purchasers (7 financial bids and 7 strategic bids), including one

bid that was received late during Phase II.

       13.     As discussions with the Debtors’ key stakeholders progressed and it became clear

a sale of the Lummus Assets and Interests would be a key component of any restructuring, the

Debtors determined to select a potential buyer to act as a stalking horse bidder and consummate

the sale in a chapter 11 case. To facilitate a potential stalking horse bid, the Debtors distributed a

Phase II process letter to 7 potential purchasers and conducted further, in-depth diligence with the

potential purchasers. Phase II ultimately culminated, on December 16, 2019, in 5 potential

purchasers submitting refined bids, each of which indicated an interest in serving as a stalking

horse bidder in a chapter 11 sale process. The Debtors’ management and advisors evaluated each

bid and, after further diligence and negotiations, ultimately selected Illuminate Buyer, LLC to act

as the Stalking Horse Bidder. In the days leading up to the Petition Date, the Debtors and

Illuminate Buyer, LLC negotiated the terms of a Stalking Horse Purchase Agreement to serve as

a minimum or floor bid on which the Debtors, their creditors, suppliers, vendors, and other bidders

may rely.




                                                  6
              Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 7 of 47



II.       Summary of Key Terms of the Stalking Horse Purchase Agreement.

          14.      The pertinent terms of the Stalking Horse Purchase Agreement are summarized in

the following table.4

      Stalking Horse
                                                           Summary Description
    Purchase Agreement

    Parties                   Sellers: (i) McDermott Technology (US), Inc., a Delaware corporation,
                              (ii) McDermott Technology (Americas), Inc., a Delaware corporation,
                              (iii) MDRT, and (iv) J. Ray Holdings, Inc., a Delaware corporation
                              (the “Sellers”).
                              Purchaser: Illuminate Buyer, LLC, a Delaware limited liability
                              company (the “Purchaser”)

    Purchase Price            In consideration for the Purchased Assets and the other obligations of
                              the Sellers pursuant to the Stalking Horse Purchase Agreement, at
                              the Closing, Purchaser will (i) pay to Sellers (or to such Affiliate(s) of
                              Sellers as Seller Representative may designate in writing prior to the
                              Closing) (and Sellers (or such Affiliate(s)) will receive such amount on
                              behalf of and for the benefit of the Seller Entities) an aggregate of two
                              billion seven hundred twenty-five million Dollars ($2,725,000,000) in
                              cash, plus (i) the an amount (which may only be a negative number or
                              zero) equal to (a) the Closing Working Capital minus (b) -$13,950,000,
                              plus (ii) the Closing Cash Amounts, minus (iii) the Closing Funded
                              Debt, minus (iv) the Target Entity Transaction Expenses, minus (v) the
                              Rollover Value, if applicable, minus (vi) Leakage (which will not, for
                              the avoidance of doubt, include Permitted Leakage), minus (vii) the
                              EBITDA Adjustment Amount, if any, plus (viii) the Ticking Fee, plus
                              (ix) the final Contract Capital Amount (which may only be a negative
                              number or zero), minus (x) the Lease Obligations; and (ii) assume the
                              Assumed Liabilities (the “Purchase Price”)

    Deposit Escrow            On the date of the Stalking Horse Purchase Agreement, Purchaser will
                              deposit or cause to be deposited in cash with (i) the JPM Escrow Agent,
                              an amount of $43,000,000 and (ii) the RBC Escrow Agent, and amount
                              of $57,000,000 (such aggregate amount, the “Deposit Escrow Amount”),
                              in each case by wire transfer in immediately available Dollars to such
                              account as directed by the relevant Escrow Agent. The Deposit Escrow
                              Amount will be held by the Escrow Agents pursuant to the relevant
                              Escrow Agreement until distributed to the applicable Parties as provided

4
      The following summary is provided for convenience purposes only. To the extent any of the terms described
      below are inconsistent with the Stalking Horse Purchase Agreement, the Stalking Horse Purchase Agreement
      shall control in all respects.




                                                       7
      Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 8 of 47



  Stalking Horse
                                                 Summary Description
Purchase Agreement
                     herein. If the Closing occurs, (a) the Deposit Escrow Amount will be
                     credited towards the Purchase Price payable by Purchaser to the Sellers
                     as provided by Section 2.10(a)(i) of the Stalking Horse Purchase
                     Agreement and (b) Purchaser and Seller Representative will direct the
                     Escrow Agents to distribute the Deposit Escrow Amount to the Sellers
                     in accordance with Section 2.10(a)(xii) of the Stalking Horse Purchase
                     Agreement and Section 2.10(b)(xv) of the Stalking Horse Purchase
                     Agreement, respectively. If the Stalking Horse Purchase Agreement is
                     terminated as expressly contemplated by Section 8.2(b) of the Stalking
                     Horse Purchase Agreement, then the Deposit Escrow Amount will be
                     distributed in accordance with Section 8.2(b) of the Stalking Horse
                     Purchase Agreement. In the event Purchaser is the Successful Bidder, no
                     later than five (5) Business Days following the conclusion of the Auction
                     or otherwise being designated as the Successful Bidder (if the Auction
                     is not held), Purchaser will deposit or cause to be deposited with (i) the
                     JPM Escrow Agent, an amount of $43,000,000, and (ii) the RBC Escrow
                     Agent, and amount of $57,000,000 (which aggregate amount will, once
                     deposited, be included as part of the “Deposit Escrow Amount” for
                     purposes of the Stalking Horse Purchase Agreement and the Deposit
                     Escrow Agreements), in each case by wire transfer in immediately
                     available Dollars to such account as directed by the relevant Escrow
                     Agent. The Deposit Escrow Amount will be held by the Escrow Agents
                     in accordance with the terms of the Stalking Horse Purchase Agreement
                     and the relevant Deposit Escrow Agreement.
                     “Purchased Assets” means all of the assets of the Sellers and the Target
Purchased Assets
                     Entities primarily used or held for use or otherwise primarily relating to
                     the Business, wherever located and of every type, including the Sellers’
                     right, title and interest as of the Closing in the following, less and except
                     the Excluded Assets:

                                   i.       (i) One hundred percent (100%) of the equity
                     interests (the “Purchased Entity Shares”) in each of the Purchased
                     Entities, which Purchased Entity Shares may, for the avoidance of doubt,
                     be the equity interests of the Purchased Entities as such entities are
                     reorganized pursuant to the Confirmation Order and section 1141 of the
                     Bankruptcy Code, and (ii) the issued and outstanding equity interests
                     (the “Purchased Venture Equity Interests”) held by Sellers or any of their
                     Subsidiaries in each of the Purchased Ventures;

                                  ii.       All Assumed Business Contracts (it being agreed
                     that any such Contracts that are Shared Contracts will be governed by
                     Section 2.13(d) of the Stalking Horse Purchase Agreement);




                                             8
     Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 9 of 47



  Stalking Horse
                                                Summary Description
Purchase Agreement
                                  iii.      The Transferred Intellectual Property;

                                 iv.      The Transferred Owned Real Property and the
                     Transferred Real Property Leases;

                                   v.      Any and all Tangible Personal Property and
                     interests therein owned;

                                   vi.       Any and all Information Technology and interests
                     therein that are primarily related to, or primarily used in, the Business as
                     conducted by the Sellers and their respective Subsidiaries as of the date
                     hereof and as of the Closing;

                                 vii.       Any and all rights to any credits, prepaid expenses
                     and security deposits of the Business or otherwise arising out of or
                     primarily relating to the Assumed Business Contracts, Real Property
                     Leases or Purchased Assets;

                                viii.       Any and all raw materials, work-in-process,
                     finished goods, supplies and other inventories primarily related to, or
                     primarily used or held for use in, the Business, including any such raw
                     materials, work-in-process, finished goods, supplies and other
                     inventories (i) being held by customers of the Business pursuant to
                     consignment arrangements, (ii) being held by suppliers of the Business
                     under tolling or similar arrangements or (iii) treated as current assets in
                     the calculation of Working Capital (collectively, the “Inventory”);

                                  ix.      All the Transferred Permits, subject to Section
                     2.13 of the Stalking Horse Purchase Agreement;

                                   x.       Any and all goodwill primarily related to the
                     Business;

                                   xi.       Any and all Accounts Receivable of the Business
                     to the extent included in the final calculation of Closing Working Capital
                     or would be included in the final calculation of Closing Working Capital
                     if the Measurement Time were deemed to be the moment immediately
                     prior to the Closing;

                                  xii.       Any and all claims, demands, causes of action,
                     defenses and rights of offset or counterclaim, right of recovery,
                     bankruptcy claims or proofs of claims or settlement agreements (in any
                     manner arising or existing, whether choate or inchoate, known or
                     unknown, contingent or non-contingent) at any time to the extent arising
                     out of or relating to the Business, the Purchased Assets or the Assumed


                                            9
    Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 10 of 47



  Stalking Horse
                                                 Summary Description
Purchase Agreement
                     Liabilities (including all rights and claims under any and all warranties
                     extended by suppliers, vendors, contractors, manufacturers and licensors
                     in favor of any Seller or Target Entity in relation to any of the Purchased
                     Assets) and the right to retain all proceeds and monies therefrom, other
                     than any Retained Claim;

                                xiii.        Any and all Transferred Benefit Plans and any
                     and all assets, trust agreements or any other funding and administrative
                     Contracts related to the Transferred Benefit Plans;

                                xiv.     Cash Amounts included in the final calculation of
                     the Closing Cash Amounts;

                                  xv.        Originals or, to the extent originals are not
                     available, copies of all Transferred Books and Records; provided that,
                     with respect to any such books and records that are Purchased Assets
                     pursuant to this clause (xv), the Sellers will be permitted to keep
                     (i) copies of such books, records and other materials to the extent
                     required to demonstrate compliance with applicable Law or pursuant to
                     bona fide internal compliance procedures or that are necessary in
                     connection with financial statement preparation or procedures of Sellers
                     and their respective Affiliates, (ii) copies of such books, records and
                     other materials to the extent related to any Excluded Assets or Sellers’
                     and their respective Affiliates’ Retained Liabilities, and (iii) such books,
                     records and other materials in the form of so-called “back-up” electronic
                     tapes in the ordinary course of business consistent with past practice.
                     With respect to any books and records related to any Contract with a
                     third party (or work to be performed under any such Contract or potential
                     Contract), the Transferred Books and Records will include only the
                     books and records, or portions of such books and records, that primarily
                     relate to the Business and copies of the books and records, or portions of
                     such books and records, that otherwise relate to the Business, and the
                     remainder of such books and records will be Excluded Assets;

                                  xvi.        Any and all (i) insurance policies (other than
                     insurance policies related to, or maintained in connection with, any
                     Seller Benefit Plan) to the extent primarily related to the Business and
                     all rights of Sellers and the Target Entities thereunder and all rights to
                     insurance (and the proceeds therefrom) if and only if set forth on Section
                     2.5(p) of the Seller Disclosure Schedules and (ii) rights to all net
                     insurance proceeds actually received (without deduction for any
                     payments any Seller or its Affiliates is obligated to make to a third-party
                     insurer in connection with self-insurance or co-insurance from Seller or
                     its Affiliates, other than the deductible of the Business as of the date of



                                            10
     Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 11 of 47



  Stalking Horse
                                                 Summary Description
Purchase Agreement
                     the Stalking Horse Purchase Agreement) from third parties by any Seller
                     or any of its Affiliates under any insurance policy written prior to the
                     Closing with respect to (A) the Purchased Assets prior to the Closing
                     (other than such proceeds to the extent used to purchase replacement
                     assets that are included in the Purchased Assets) or (B) any Assumed
                     Liabilities (the “Purchased Insurance Proceeds”);

                               xvii.         Any and all confidentiality agreements entered
                     into by any Seller respecting a sale of the Business in connection with
                     the Transaction or that primarily relate to the Business, the Purchased
                     Assets or the Assumed Liabilities (and not the Excluded Assets or
                     Retained Liabilities), solely to the extent of any and all of Sellers’ rights
                     to enforce any provision thereof and of any confidentiality agreements
                     entered into by any Seller or any of their Affiliates that relate to the
                     Business against the counterparties thereto and any claims thereunder;
                     and

                                xviii.       All other assets, properties, Contracts, rights and
                     claims (i) primarily used or held for use or otherwise primarily relating
                     to the Business or the Target Entities or (ii) reflected in the 2019 Audited
                     Additional Financial Statements (other than those assets, properties,
                     Contracts, rights and claims that (1) have been sold, transferred or
                     otherwise disposed of in compliance with the covenant set forth in
                     Section 5.1(b)(iv)(C) of the Stalking Horse Purchase Agreement, applied
                     as if such covenant were in effect from and after the Measurement Time
                     or (2) have become obsolete in the ordinary course of business (or with
                     respect to rights under Contracts, excluding Contracts that have expired
                     or terminated in accordance with their terms), in each case since the date
                     of the 2019 Audited Additional Financial Statements).

                                     Anything to the contrary contained in the Stalking Horse
Excluded Assets
                     Purchase Agreement notwithstanding, the Parties expressly understand
                     and agree that the following rights, properties and assets of the Sellers
                     (collectively, the “Excluded Assets”), will be retained by Sellers, and
                     will be excluded from the Purchased Assets and the Sellers will not
                     grant, assign, transfer or convey to Purchaser:

                                       i. Except as expressly included in Section 2.5(m) of
                     the Stalking Horse Purchase Agreement and as set forth in Section 5.8
                     of the Stalking Horse Purchase Agreement, any and all Seller Benefit
                     Plans, and any and all assets, trust agreements or any other funding and
                     administrative Contracts related to the Seller Benefit Plans;




                                            11
    Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 12 of 47



  Stalking Horse
                                                 Summary Description
Purchase Agreement
                                        ii. Any and all Intellectual Property, other than the
                     Transferred Intellectual Property, including all Know-How and other
                     Intellectual Property of the Sellers (not including the Target Entities) that
                     was (i) transferred to Lummus Technology LLC and its Affiliates
                     pursuant to (A) the Transfer of Proprietary Rights Agreement dated May
                     10, 2018 between Lummus Technology LLC and J. Ray Holdings Inc.,
                     (B) the Transfer of Proprietary Rights Agreement dated May 10, 2018
                     between McDermott Technology (Americas), Inc., McDermott
                     Technology (US), Inc. and Chicago Bridge & Iron Company and (C) the
                     Transfer of Proprietary Rights Agreement dated May 10, 2018 between
                     Lummus Technology LLC, McDermott Technology (Americas), Inc.
                     and McDermott Technology (US), Inc. and (ii) transferred back to
                     Sellers on December 30, 2019;

                                       iii. Any and all licenses to or of Intellectual Property
                     rights, other than any such licenses included in the Assumed Business
                     Contracts;

                                        iv. The Retained Contracts;

                                       v. Except as expressly included in Section 2.5(d) of
                     the Stalking Horse Purchase Agreement or Section 3.10(b) of the
                     Stalking Horse Purchase Agreement, any and all owned and leased real
                     property and other interests in real property;

                                      vi. Except as expressly included in Section 2.5(e) of
                     the Stalking Horse Purchase Agreement, any and all Tangible Personal
                     Property;

                                       vii. Any and all refunds (whether by way of refund,
                     credit, rebate, offset, or otherwise) or credits attributable to Excluded
                     Business Taxes, except to the extent included as a current asset in the
                     final calculation of Working Capital;

                                   viii. All books and records other than the Transferred
                     Books and Records;

                                     ix. All causes of action and claims under chapter 5 of
                     the Bankruptcy Code;

                                       x. Tax Returns and other books and records related
                     to Taxes paid or payable by Sellers or any of their respective Affiliates
                     and not primarily related to Taxes of the Target Entities, the Purchased
                     Assets, Assumed Liabilities or the Business;



                                            12
    Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 13 of 47



  Stalking Horse
                                                 Summary Description
Purchase Agreement
                                      xi. Except as set forth in Section 2.5(n) of the
                     Stalking Horse Purchase Agreement, any and all Cash Amounts;

                                     xii. Except as included in Section 2.5(f) of the
                     Stalking Horse Purchase Agreement, Any and all Information
                     Technology of the Sellers;

                                       xiii. Except as included in Section 2.5(p) of the
                     Stalking Horse Purchase Agreement and subject to Section 5.11 of the
                     Stalking Horse Purchase Agreement, any and all insurance policies and
                     binders and interests in insurance pools and programs and self-insurance
                     arrangements whether or not related to the Business, for all periods
                     before, through and after the Closing, including any and all refunds and
                     credits due or to become due thereunder and any and all claims, rights to
                     make claims and rights to proceeds on any such insurance policies for
                     all periods before, through and after the Closing;

                                      xiv. Subject to Section 2.13 of the Stalking Horse
                     Purchase Agreement, any and all Business Permits and Environmental
                     Permits, other than the Transferred Permits;

                                        xv. Except as set forth in Section 2.5(l) of the Stalking
                     Horse Purchase Agreement, any and all claims, causes of action,
                     defenses and rights of offset or counterclaim, or settlement agreements
                     (in any manner arising or existing, whether choate or inchoate, known
                     or unknown, contingent or non-contingent) at any time to the extent
                     arising out of or related to the Excluded Assets or Retained Liabilities
                     (including all rights and claims under any and all warranties extended by
                     suppliers, vendors, contractors, manufacturers and licensors in favor of
                     any Seller, a Target Entity or any of their respective Affiliates to the
                     extent primarily related to any Excluded Assets), and the right to retain
                     all proceeds and monies therefrom (collectively, the “Retained Claims”);

                                   xvi. The equity of (i) NET Power, LLC and (ii)
                     McDermott Engineering and Construction Nigeria;

                                      xvii. Any and all assets expressly set forth in Section
                     2.6(q) of the Seller Disclosure Schedules; and

                                    xviii. Except as set forth in Section 2.5(p) of the
                     Stalking Horse Purchase Agreement, (i) all attorney-client privilege and
                     attorney work-product protection of Sellers or associated with the
                     Business arising with respect to legal counsel representation of the
                     Sellers or their Affiliates or the Business in connection with the
                     transactions contemplated by the Stalking Horse Purchase Agreement or


                                            13
     Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 14 of 47



  Stalking Horse
                                                  Summary Description
Purchase Agreement
                      any of the Transaction Documents, (ii) all documents subject to the
                      attorney-client privilege or work-product protection described in
                      clause (i) of this paragraph and (iii) all documents maintained by the
                      Sellers in connection with the transactions contemplated by the Stalking
                      Horse Purchase Agreement or any of the Transaction Documents.

                                     Subject to the terms and conditions of the Stalking Horse
Assumed Liabilities
                      Purchase Agreement, from and after the Closing, Purchaser will assume
                      and agrees to pay, discharge and perform the following Liabilities and
                      only the following Liabilities (the “Assumed Liabilities”) of the Sellers
                      and the Target Entities:

                                     i.       Subject to Section 2.13 of the Stalking Horse
                      Purchase Agreement, any and all Liabilities relating to or arising out of
                      the Assumed Business Contracts (it being agreed that any Liabilities
                      relating to or arising out of any such Contracts that are Shared Contracts
                      will be governed by Section 2.13(d) of the Stalking Horse Purchase
                      Agreement);

                                   ii.      Any and all Accounts Payable of the Business that
                      arise out of or relate to the Business without limiting adjustments
                      resulting from the final calculation of Closing Working Capital in
                      accordance with the Stalking Horse Purchase Agreement;

                                    iii.       Any of the Stalking Horse Purchase Agreement
                      and all Liabilities with respect to any return, repair, warranty or any other
                      Liabilities to the extent arising from or relating to products and services
                      of the Business that were designed, manufactured, serviced or sold on,
                      prior to or after the Closing Date or that were held in the Inventory as of
                      the Closing Date without limiting adjustments resulting from the final
                      calculation of Closing Working Capital or Closing Funded Debt in
                      accordance with the Stalking Horse Purchase Agreement;

                                   iv.        Except for any Liabilities expressly retained by
                      the Sellers pursuant to Section 5.8 of the Stalking Horse Purchase
                      Agreement, any and all Liabilities (i) in respect of Business Employees
                      to the extent included in the final calculation of Closing Working Capital
                      and, solely to the extent set forth on Section 2.7(d) the Seller Disclosure
                      Schedules, Former Business Employees, whether arising prior to, at or
                      after the Closing, other than the Retained Liabilities set forth in Section
                      2.8(e) of the Stalking Horse Purchase Agreement; (ii) assumed by
                      Purchaser pursuant to Section 5.8 of the Stalking Horse Purchase




                                             14
      Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 15 of 47



  Stalking Horse
                                                   Summary Description
Purchase Agreement
                       Agreement, or (iii) relating to or arising out of the Transferred Benefit
                       Plans; and

                                     v.        Except as set forth in Section 2.8 of the Stalking
                       Horse Purchase Agreement, any and all Liabilities of the Target Entities
                       to the extent arising out of the Business or the Purchased Assets, whether
                       accruing prior to, on or after the Closing Date, and in each case, whether
                       fixed or contingent, matured or unmatured, arising by Law or by
                       Contract or otherwise; provided that, for any Liabilities required to be
                       set forth on a balance sheet under GAAP, only such Liabilities provided
                       for or otherwise reflected on the 2019 Audited Additional Financial
                       Statements or incurred after the Measurement Time.

                                        Anything to the contrary contained in the Stalking Horse
Retained Liabilities
                       Purchase Agreement notwithstanding, neither Purchaser nor any of its
                       Affiliates (including, following the Closing, the Target Entities) will
                       assume or agree to pay, perform or otherwise discharge, nor will they be
                       or become responsible or otherwise liable, directly or indirectly, for any
                       Liabilities of Sellers or their respective Affiliates other than the Assumed
                       Liabilities (such Liabilities, other than those constituting the Assumed
                       Liabilities, the “Retained Liabilities”). Without limiting the generality of
                       the foregoing, the following Liabilities of the Sellers or any of their
                       respective Affiliates will, from and after the Closing, be retained by
                       Sellers and Sellers hereby agree to pay, discharge and perform all such
                       Retained Liabilities:

                                            i. Any and all Indebtedness of any Seller or any of
                       their Affiliates (other than the Target Entities to the extent included in
                       the calculation of Closing Funded Debt);

                                          ii. Any and all Liabilities of the Target Entities
                       arising under interest rate or currency swaps, collars, caps and similar
                       hedging obligations;

                                        iii. Any and all Liabilities of the Sellers pursuant to
                       the terms of the Stalking Horse Purchase Agreement or any of the
                       Transaction Documents;

                                          iv. Any and all Liabilities to the extent arising out of
                       or related to the Excluded Assets or the Excluded Business;

                                         v. Except as set forth in Section 2.7(d) of the
                       Stalking Horse Purchase Agreement or assumed by Purchaser pursuant




                                              15
    Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 16 of 47



  Stalking Horse
                                                 Summary Description
Purchase Agreement
                     to Section 5.8 of the Stalking Horse Purchase Agreement, Liabilities
                     relating to or arising under any Seller Benefit Plan;

                                          vi. Any and all Liabilities for Excluded Business
                     Taxes, except to the extent any such Liabilities were included as
                     liabilities in calculating Funded Debt or as a current liability in the final
                     calculation of Working Capital;

                                       vii. Any and all Liabilities to the extent arising from
                     or relating to the Pre-Closing Reorganization and the Pre-Closing
                     Restructuring, including Tax liabilities relating thereto;

                                      viii. Any and all Liabilities under the defined benefits
                     and defined contribution pension plans of Lummus Consultants
                     International Ltd. and any and all pension Liabilities of Lummus
                     Consultants International LLC;

                                        ix. Any and all Cure Costs;

                                        x. Any and all Transaction Expenses to the extent
                     not included in the calculation of the Final Purchase Price;

                                       xi. Any and all Leakage (other than Permitted
                     Leakage) to the extent not included in the calculation of the Final
                     Purchase Price (it being understood and agreed that such Leakage will
                     be deemed to be a Retained Liability);

                                     xii. Except as provided in Section 2.7(d) of the
                     Stalking Horse Purchase Agreement, any and all Liabilities in respect of
                     Former Business Employees, whether arising prior to, at or after the
                     Closing;

                                       xiii. Any and all Liabilities arising from the ORPIC JV
                     Payable and the AP Delayed Payments, and each such Retained Liability
                     will be paid in full by Sellers prior to the Closing;

                                       xiv. Any and all Liabilities arising in connection with
                     any claim or Proceeding by a shareholder of a Seller or any of its
                     Affiliates against any Target Entities;

                                    xv. Any and all Liabilities related to or arising out of
                     the Shaw (S&W) Pension Plan; and




                                            16
      Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 17 of 47



  Stalking Horse
                                                    Summary Description
Purchase Agreement
                                         xvi. Except as provided in Sections 2.7(d)(ii) and (iii)
                        of the Stalking Horse Purchase Agreement, any and all ERISA Affiliate
                        Liabilities.

                        The Stalking Horse Purchase Agreement contains as a condition of the
Conditions to Each
                        Sellers and the Purchaser consummating the Sale on the Effective Date,
Party’s Obligation to
                        that no injunctions or final other order or similar ruling or determination
Close
                        of any governmental authority preventing or delaying the consummation
                        of the Sale has been entered and remains in effect, and that no
                        Proceeding by any Governmental Entity seeking any such injunction can
                        be pending.

                        The respective obligations of Sellers and Purchaser to effect the Closing
                        also are subject to the satisfaction or waiver at or prior to the Closing of
                        the following conditions:

                        •   Regulatory Approvals: (i) Any waiting period applicable to the
                            Transaction under the HSR Act must have expired or been
                            terminated; and (ii) other specified Regulatory Approvals specified
                            must have been obtained or any applicable waiting period will have
                            expired or been terminated.

                        •   Bankruptcy Court Order. The Bankruptcy Court has entered the Sale
                            Order and, unless the Transaction has been consummated following
                            Purchaser’s exercise of the 363 Sale Option, the Confirmation Order,
                            and no order staying, reversing, or modifying the Sale Order or
                            Confirmation Order (as applicable) is in effect; provided that even if
                            an appeal, notice of appeal, motion to amend or make additional
                            findings of fact or motion for a new trial is timely filed, or the Sale
                            Order or Confirmation Order (as applicable) is otherwise challenged
                            in any respect, such Sale Order or Confirmation Order will be
                            deemed a final order if it provides that it is effective immediately
                            upon entry on the Bankruptcy Court’s docket and not subject to any
                            stay notwithstanding Rules 6004(h), 6006(d), or 7062 of the Federal
                            Rules of Bankruptcy Procedure or Rule 62 of the Federal Rules of
                            Civil Procedure.

                        •   No Violations. No Law will have been enacted, promulgated,
                            enforced or entered by any Governmental Entity after the date of the
                            Stalking Horse Purchase Agreement that makes illegal or otherwise
                            prohibits the consummation of the Transaction.




                                               17
     Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 18 of 47



  Stalking Horse
                                                   Summary Description
Purchase Agreement

Conditions Precedent   The obligation of Purchaser to effect the Closing is subject to the
to Obligation of       satisfaction (or waiver by Purchaser) at or prior to the Closing of the
Purchaser              following additional conditions:
                       •   Representations and Warranties. (1) The Sellers Fundamental
                           Representations are true and correct in all respects (other than de
                           minimis inaccuracies) as of the date of the Stalking Horse Purchase
                           Agreement and the Closing Date as if made on the Closing Date; (2)
                           the Sellers Sufficiency Representations are true and correct in all
                           respects as of the date of the Stalking Horse Purchase Agreement and
                           as of the Closing Date is if made on the Closing Date, except for such
                           failures to be so true and correct as would not, individually or in the
                           aggregate, reasonably be expected to be material to the Business, the
                           Purchased Assets and the Target Entities, taken as a whole; (3) the
                           representations and warranties of the Sellers (other than the Sellers
                           Fundamental        Representations,      the    Sellers    Sufficiency
                           Representations and the representations and warranties of the Sellers
                           regarding the occurrence of a Business Material Adverse Effect) are
                           true and correct in all respects as of the date of the Stalking Horse
                           Purchase Agreement and as of the Closing Date, except for such
                           failures to be true and correct as would not reasonably be expected
                           to have, individually or in the aggregate, a Business Material
                           Adverse Effect; and (4) the representations and warranties of the
                           Sellers regarding the occurrence of a Business Material Adverse
                           Effect will be true and correct in all respects as of the date of the
                           Stalking Horse Purchase Agreement and as of the Closing Date.

                       •   Performance of Obligations of Sellers. The covenants and
                           agreements of Sellers to be performed or complied with on or before
                           the Closing Date in accordance with the Stalking Horse Purchase
                           Agreement must have been performed or complied with in all
                           material respects.

                       •   Officer’s Certificate. Purchaser must have received a certificate,
                           dated as of the Closing Date and executed by an executive officer
                           authorized to sign on behalf of Sellers, stating that the conditions to
                           Closing have been satisfied.

                       •   Purchased Entities. Any Purchased Entity that is a debtor in the
                           Chapter 11 Cases must have either (i) been dismissed as a debtor in
                           such Chapter 11 Cases by order of the Bankruptcy Court or (ii)
                           resolved its Chapter 11 Cases pursuant to the Confirmation Order.




                                              18
     Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 19 of 47



  Stalking Horse
                                                  Summary Description
Purchase Agreement
                      •   Additional Financial Statements. The 2019 Audited Additional
                          Financial Statements must have been delivered to Purchaser.

                      •   Closing Deliveries. The Seller Representative must have delivered,
                          or caused to be delivered, all of the deliveries set forth in Section
                          2.10(b)(x) of the Stalking Horse Purchase Agreement.

                      •   Sale Order. The Sale Order and the provisions of the Confirmation
                          Order relating to the terms of the Stalking Horse Purchase
                          Agreement and the authorization of the consummation of the
                          Transaction must be in form and substance acceptable to Purchaser
                          and consistent with the terms of the Stalking Horse Purchase
                          Agreement.

                      •   Seller Guarantee and Joinders. Purchaser must have received (i) a
                          guarantee and joinder agreement in form and substance reasonably
                          acceptable to Purchaser, signed by Reorganized McDermott and, if
                          Reorganized McDermott is not the borrower, the Affiliate of
                          Reorganized McDermott that is the borrower under Reorganized
                          McDermott’s senior credit facility that is in effect upon the
                          consummation of the conclusion of the Chapter 11 Cases, pursuant
                          to which Reorganized McDermott and such Affiliate thereof
                          (including their respective successors and assigns) have agreed to
                          jointly and severally guarantee the obligations of and agree to be
                          bound by the same obligations as Sellers under the Stalking Hores
                          Purchase Agreement (including any payments pursuant to Section
                          9.1 of the Stalking Horse Purchase Agreement) and (ii) evidence in
                          form and substance acceptable to Purchaser that any chapter 11 plan
                          and the Sale Order or the Confirmation Order (as applicable) provide
                          for assumption and survival of such guarantee until the later to occur
                          of (i) six (6) years following the Closing and (ii) the final resolution
                          of any claims under Section 9.1 of the Stalking Horse Purchase
                          Agreement.

                      •   Check-the-Box Elections. On or prior to the Closing Date, the Sellers
                          must execute (or cause to be executed) two (2) copies of Internal
                          Revenue Service Form 8832 (or successor form) with respect to each
                          of certain specified Target Entities and deliver such executed forms
                          to Purchaser.

Condition Precedent   The obligation of Sellers to effect the Closing is subject to the
to Obligations of     satisfaction (or waiver by Sellers) at or prior to the Closing of the
Sellers               following additional conditions:



                                             19
     Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 20 of 47



  Stalking Horse
                                                  Summary Description
Purchase Agreement
                      •   Representations and Warranties. (i) The Purchaser Fundamental
                          Representations are true and correct in all material respects (other
                          than de minimis inaccuracies) as of the date of the Stalking Horse
                          Purchase Agreement and as of the Closing Date and (ii) the
                          representations and warranties of Purchaser (other than the Purchaser
                          Fundamental Representations) are true and correct in all respects as
                          of the Closing Date, except for such failures to be true and correct as
                          would not reasonably be excepted to have, individually or in the
                          aggregate, a Purchaser Material Adverse Effect.

                      •   Performance of Obligations of Purchaser. The covenants and
                          agreements of Purchaser to be performed or complied with on or
                          before the Closing Date in accordance with the Stalking Horse
                          Purchase Agreement must have been performed or complied with in
                          all material respects.

                      •   Officer’s Certificate. The Sellers must have received a certificate,
                          dated as of the Closing Date and signed on behalf of Purchaser by an
                          executive officer of Purchaser, stating that the conditions to the
                          Closing have been satisfied.

Representations and   Each Seller will make representations and warranties concerning:
Warranties            organization, standing, power, Target Entities, authority, execution and
                      delivery, enforceability, no conflicts and consents, proceedings,
                      Financial Statements, absence of undisclosed liabilities, absence of
                      changes or events, title, sufficiency of assets, intellectual property, real
                      property, material contracts, compliance with applicable laws, permits,
                      environmental matters, taxes, labor relations, employees and employee
                      benefits plans, Intercompany arrangements, brokers, significant
                      customers, significant suppliers, insurance, related-party transactions
                      and lock-box.
                      The Purchaser will make representations and warranties concerning
                      organization, standing and power, authority, execution and delivery,
                      enforceability, no conflicts, consents, financial ability to perform,
                      proceedings, brokers, investigation, acquisition of shares for investment,
                      solvency and adequate assurance regarding executory contracts.

Termination Events    The Stalking Horse Purchase Agreement contains customary
                      termination provisions, including:
                      •   by mutual written consent of the Sellers and the Purchaser;




                                             20
    Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 21 of 47



  Stalking Horse
                                                 Summary Description
Purchase Agreement
                     •   by Seller Representative or the Purchaser, if the other party’s
                         representations and warranties fail to be true and correct;

                     •   by Seller Representative or the Purchaser, if the other party breaches
                         or fails to perform in any material respect any of its covenants or
                         other agreements contained in the Stalking Horse Purchase
                         Agreement, and such failure or breach would prevent the satisfaction
                         of a condition of the Closing;

                     •   by the Purchaser, if the Sellers (i) fail to meet any of the milestones
                         set forth in any of Sections 5.19(a)(i), 5.19(a)(ii), 5.19(a)(iii) or
                         5.19(a)(v) of the Stalking Horse Purchase Agreement and fail to cure
                         all such failures or breaches (by satisfying such milestones within:
                         (A) five (5) calendar days following the date of the Stalking Horse
                         Purchase Agreement, in the case of clauses (i) and (ii); (B) ten (10)
                         Business Days following forty (40) calendar days following the
                         Petition Date, in the case of clause (iii); (C) ten (10) Business Days
                         following seventy (70) calendar days following the Petition Date, in
                         the case of clause (v); provided that, if (1) on the Petition Date,
                         Sellers fail to file a chapter 11 plan, disclosure statement, and RSA
                         executed by the Required Supporting Stakeholders, in each case
                         consistent with the Transaction, (2) at any time following the Petition
                         Date, any statutory committee is appointed in the Chapter 11 Cases,
                         or (3) at any time on or after the Petition Date, the parties to the RSA
                         do not constitute the Required Supporting Stakeholders, then, then
                         the Sellers will instead have within ten (10) Business Days of sixty
                         (60) calendar days following the Petition Date, in the case of clause
                         (v));

                     •   by the Purchaser, if (i) A) the Sellers do not hold an Auction as
                         provided in the Bidding Procedures Order in accordance with the
                         milestone set forth in Section 5.19(a)(iv) of the Stalking Horse
                         Purchase Agreement (unless (x) the Auction is cancelled because
                         Purchaser is the Successful Bidder or no competing bid has been
                         submitted or (y) the Auction is adjourned or postponed in accordance
                         with the Bidding Procedures Order); (B) the designation of
                         Purchaser as Stalking Horse Bidder pursuant to the terms of the
                         Stalking Horse Purchase Agreement and the Stalking Horse
                         Protections contemplated in the Stalking Horse Purchase Agreement
                         have not been approved by the Bankruptcy Court within ten (10)
                         Business Days after forty (40) days after the Petition Date; or (C)
                         Sellers withdraw or seek to withdraw a notice or motion to approve
                         the Stalking Horse Protections and does not cure within two (2)
                         Business Days; or (ii) Sellers announce or files a chapter 11 plan:


                                            21
    Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 22 of 47



  Stalking Horse
                                                 Summary Description
Purchase Agreement
                         (A) exclusively contemplating the reorganization or sale of all or any
                         part of Sellers or their Affiliates inconsistent with the Stalking Horse
                         Purchase Agreement or the transactions contemplated hereby or (B)
                         that does not transfer to Purchaser the Purchased Assets free and
                         clear of Liens, other than Permitted Equity Liens (in the case of the
                         Purchased Entity Shares and the Purchased Venture Equity Interests)
                         and Permitted Liens (in the case of all other Purchased Assets)
                         provide an estate release for Purchaser, its Affiliates and
                         Representatives and the Fund Affiliates;

                     •   by Seller Representative or by Purchaser, if, unless the Transaction
                         has been consummated following Purchaser’s exercise of the 363
                         Sale Option, (i) the Confirmation Order is not entered on or prior to
                         the 185th day following the Petition Date or (ii) following its entry,
                         the Confirmation Order will fail to be in full force and effect or will
                         have been stayed, reversed, modified or amended in any material
                         respect in a manner adverse to Purchaser without the prior written
                         consent of Purchaser;

                     •   by Seller Representative or by the Purchaser, if the Closing does not
                         occur on or prior to six (6) months following the date of the Stalking
                         Horse Purchase Agreement (the “Outside Date”); provided that (x)
                         if on such date the Marketing Period will have commenced but will
                         not have ended, the Outside Date will be extended at the written
                         election of Purchaser or Seller Representative until four (4) Business
                         Days following expiration of the Marketing Period but in any event
                         not later than seven (7) months following the date of the Stalking
                         Horse Purchase Agreement and (y) if on such date the conditions to
                         Closing set forth in Section 7.1(a) of the Stalking Horse Purchase
                         Agreement will not have been satisfied but all other conditions to
                         Closing must have been satisfied or waived (or in the case of
                         conditions which, by their terms, are to be satisfied at the Closing,
                         must be capable of being satisfied by all parties entitled to the benefit
                         of such conditions), such date may be extended until the date that is
                         nine (9) months following the date of the Stalking Horse Purchase
                         Agreement (in which case such date as extended will be the Outside
                         Date) except that if on such date the Marketing Period will have
                         commenced but will not have ended by such date, such date will be
                         further extended at the written election of Purchaser until the earlier
                         to occur of (A) four (4) Business Days following expiration of the
                         Marketing Period, and (B) twenty (20) Business Days following the
                         Outside Date (as such date may be extended pursuant to the first
                         proviso of Section 8.1(g) of the Stalking Horse Purchase
                         Agreement); provided that such right to terminate the Stalking Horse


                                            22
    Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 23 of 47



  Stalking Horse
                                                 Summary Description
Purchase Agreement
                         Purchase Agreement is not available to any Party whose failure to
                         perform any covenant or obligation under the Stalking Horse
                         Purchase Agreement is the primary cause of, or results in, the failure
                         of the Closing to occur on or before such date;

                     •   by Seller Representative or by Purchaser:

                         •   (A) if a permanent injunction or other permanent Judgment
                             issued by a court of competent jurisdiction has become final and
                             nonappealable, preventing or restraining the consummation of
                             the Transaction; provided that this right to terminate the Stalking
                             Horse Purchase Agreement is not available to any Party whose
                             failure to perform any covenant or obligation under the Stalking
                             Horse Purchase Agreement has been the primary cause of, or
                             resulted in, the entry of such permanent injunction or other
                             permanent Judgment, as applicable; or (B) the Bankruptcy Court
                             has not entered the Confirmation Order by the Outside Date;

                         •   if (A) the Bankruptcy Court has not entered the Bidding
                             Procedures Order within ten (10) Business Days following forty
                             (40) calendar days following the Petition Date, as such date may
                             be extended by mutual written agreement of Seller
                             Representative and Purchaser; or (B) an order of any court in any
                             jurisdiction will be entered relating to the Chapter 11 Cases, and
                             that remains in effect for thirty (30) days, (x) staying for a period
                             in excess of fourteen (14) days, vacating or reversing the Bidding
                             Procedures Order or (y) amending, supplementing or otherwise
                             modifying the Bidding Procedures Order in a manner that results
                             in the Bidding Procedures Order no longer being substantially in
                             the form set forth in the exhibit attached to the Stalking Horse
                             Purchase Agreement; provided that Seller Representative may
                             not terminate the Stalking Horse Purchase Agreement pursuant
                             to clause (y) if Purchaser approves of any such amendment,
                             supplement or other modification to the Bidding Procedures
                             Order; or

                         •   if any of the Chapter 11 Cases are converted to a case under
                             Chapter 7 of the Bankruptcy Code; or

                     •   by Seller Representative or by Purchaser, if (x) (A) Purchaser is not
                         the Successful Bidder at the Auction and (B) the Bankruptcy Court
                         enters an order approving an Alternative Transaction with that
                         Successful Bidder, or (y) an Alternative Transaction is approved by
                         the Bankruptcy Court other than in connection with the Auction or



                                            23
     Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 24 of 47



  Stalking Horse
                                                   Summary Description
Purchase Agreement
                           pursuant to a plan of reorganization that is in form and substance
                           reasonably acceptable to Purchaser in writing; provided that,
                           notwithstanding anything in the Stalking Horse Purchase Agreement
                           to the contrary, if Purchaser is not the Successful Bidder at the
                           Auction but is the Back-Up Bidder at the Auction, the right to
                           terminate the Stalking Horse Purchase Agreement under this section
                           will not be available to Purchaser until the Back-Up Termination
                           Date.

Break-Up and         If:
Expense
                           •   the Stalking Horse Purchase Agreement is terminated by Seller
Reimbursement
                               Representative or Purchaser pursuant to any of (x) Sections
                               8.1(d), 8.1(e)(i)(A), 8.1(e)(ii), 8.1(h)(3) or 8.1(i) of the Stalking
                               Horse Purchase Agreement, or (y) Section 8.1(g) of the Stalking
                               Horse Purchase Agreement if at the time of such termination
                               Purchaser could have terminated the Stalking Horse Purchase
                               Agreement in accordance with any of Sections 8.1(d),
                               8.1(e)(i)(A), 8.1(e)(ii), 8.1(h)(3) or 8.1(i) of the Stalking Horse
                               Purchase Agreement, the Sellers will pay to Purchaser a break-
                               up fee of $81,750,000 (the “Break-Up Fee”) and reimburse
                               Purchaser for all of its third-party out-of-pocket fees, costs and
                               expenses incurred in connection with or related to the
                               investigation, negotiation and performance of the Transaction
                               Documents and the Transaction up to an aggregate amount of
                               $25 million;
                           •   the Stalking Horse Purchase Agreement is terminated by
                               Purchaser (x) due to the Sellers’ uncured breach of its
                               representations and warranties or covenants, the Sellers will pay
                               to Purchaser the Expense Reimbursement and (y) if the Sellers
                               enter into a definitive agreement with respect to, or consummate,
                               an Alternative Transaction on or before the 1-year anniversary of
                               such termination, the Sellers will pay to Purchaser the Break-Up
                               Fee.
                     Except with respect to any Willful Breach by the Sellers of the Stalking
                     Horse Purchase Agreement or Fraud, to the extent the Break-Up Fee and
                     the Expense Reimbursement are paid to Purchaser, the Break-Up Fee
                     and the Expense Reimbursement are Purchaser’s sole remedy under the
                     Stalking Horse Purchase Agreement.

Indemnification by   Subject to the terms, conditions and limitations set forth in this section,
Sellers              from and after the Closing, the Sellers will, jointly and severally,
                     indemnify, defend, reimburse, protect and hold harmless Purchaser and



                                              24
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 25 of 47



    Stalking Horse
                                                      Summary Description
  Purchase Agreement
                          its Affiliates and their respective directors, officers, employees,
                          managers, members, stockholders, Representatives, agents and the
                          successors and permitted assigns of each of the foregoing (each such
                          person being referred to hereinafter as a “Purchaser Indemnified
                          Person”), from, for and against any and all Losses (without duplication
                          and subject to certain limitations) that they suffer or incur, arising out of,
                          based upon or resulting from any: (i) inaccuracy in or breach of any
                          Sellers Fundamental Representations, (ii) inaccuracy in or breach of the
                          Sellers Sufficiency Representations, (iii) Retained Liabilities, (iv)
                          inaccuracy in or breach of any of the representations and warranties of
                          Sellers contained in Article III of the Stalking Horse Purchase
                          Agreement (other than the Sellers Fundamental Representations and the
                          Sellers Sufficiency Representations) solely to the extent any such
                          inaccuracy or breach relates to the operations of the Business located in
                          Russia and assuming, solely for purposes of applying this section, such
                          representations and warranties of the Sellers contained in Article III of
                          the Stalking Horse Purchase Agreement survived until the date that is
                          three (3) years following the Closing Date (the “Excluded Matters”) and
                          (v) inaccuracy in or breach of any of the representations and warranties
                          of Sellers contained in Section 3.6 of the Stalking Horse Purchase
                          Agreement (only if such representations and warranties survive the
                          Closing pursuant to Section 9.1(a)(i) of the Stalking Horse Purchase
                          Agreement; provided, that for purposes of Losses described under clause
                          (ii), notwithstanding anything herein to the contrary, Sellers will, for a
                          period of forty (40) days after the date that Seller Representative has
                          been notified of such Losses, have the opportunity to cure the relevant
                          breach in full satisfaction of Purchaser’s claim by conveying to (or, in
                          the case of intangible assets, granting a license or otherwise securing
                          rights to) Purchaser the Purchased Assets that were not delivered as of
                          the Closing, and which failure resulted in such Losses, free and clear and
                          all Liens, other than Permitted Liens; provided further, that with respect
                          to the Excluded Matters, Sellers will only be obligated to indemnify the
                          Purchaser Indemnified Persons for Losses in excess of $13,625,000.

III.   The Bidding Procedures.

       15.     The Debtors’ entry into the Stalking Horse Purchase Agreement is designed to

incentivize potential bidders and thereby maximize the potential value of their assets for the benefit

of the Debtors’ estates and their various stakeholders.         The Debtors request approval and




                                                 25
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 26 of 47



authorization of the Stalking Horse Purchase Agreement, subject to higher or otherwise better

offers in accordance with the procedures set forth in the Bidding Procedures.

       16.     The proposed Bidding Procedures are designed to permit a fair, efficient,

competitive, and value-maximizing auction process for the Lummus Assets and Interests,

consistent with the timeline of these chapter 11 cases, to confirm that the Stalking Horse Bid and

the Stalking Horse Bidder is the best offer, or promptly identify any alternative bid that is higher

or otherwise better.

       17.     The Bidding Procedures will provide potential bidders with ample notice and time

to conduct thorough due diligence to submit binding bids in advance of the Auction. The Stalking

Horse Purchase Agreement expressly allows the Debtors to market the Lummus Assets and

Interests prior to the Auction. In creating the Bidding Procedures, the Debtors are seeking to

balance their interests in consummating the Sale on a timeline that ensures the Stalking Horse

Bidder’s willingness to provide a floor offer while at the same time preserving the opportunity to

attract the highest or otherwise best offer. The Bidding Procedures are designed to encourage all

prospective bidders to put their best bid forward, bring finality to the Debtors’ restructuring

process, and create a path towards entry of the Confirmation Order that embodies the highest or

otherwise best available recoveries to the Debtors’ stakeholders.




                                                26
        Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 27 of 47



        18.      Because the Bidding Procedures are attached as Exhibit A-1 to the proposed

Bidding Procedures Order, they are not restated fully herein. Generally speaking, however,

the Bidding Procedures establish, among other things:5

                  i.      the Debtors will serve the Bidding Procedures Order, the Bidding
                          Procedures, the Sale Notice, and the Cure Notice upon the Notice Parties as
                          soon as practicable after entry of the Bidding Procedures Order;

                 ii.      the availability of, access to, and conduct during due diligence by
                          Acceptable Bidders;

                iii.      the requirements that Potential Bidders must satisfy to participate in the
                          bidding process and become Acceptable Bidders;

                iv.       the deadlines and requirements for submitting competing bids and the
                          method and criteria by which such competing bids are deemed to be
                          Acceptable Bids sufficient to trigger the Auction and participate in
                          the Auction;

                 v.       the manner in which Acceptable Bids will be evaluated by the Debtors, to
                          determine the starting bid for the Auction, in consultation with the
                          Consultation Parties;

                vi.       the conditions for having the Auction and procedures for conducting
                          the Auction, if any;

               vii.       the criteria by which the Successful Bidder will be selected by the Debtors,
                          in consultation with their advisors and the Consultation Parties; and

               viii.      various other matters relating to the sale process generally, including the
                          designation of the Back-Up Bid, return of any Good Faith Deposits, and
                          certain reservations of rights.

        19.      Importantly, the Bidding Procedures recognize and comply with the Debtors’

fiduciary obligations to maximize sale value, and, as such, do not impair the Debtors’ ability to

consider all Acceptable Bids made at or prior to the Auction, and, as noted, preserve the Debtors’




5
    The following summary is provided for convenience purposes only. To the extent any of the terms described
    below are inconsistent with the Bidding Procedures, the Bidding Procedures control in all respects. Capitalized
    terms used in this section but not defined herein shall have the meanings given to them in the Bidding Procedures.




                                                         27
        Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 28 of 47



right to modify the Bidding Procedures as necessary or appropriate to maximize value for

the Debtors’ estates, each in consultation with the Consultation Parties.

        20.    Following conclusion of the Auction, if any, and the selection of a Successful

Bidder, the Debtors shall present the results of the Auction at the Sale Hearing and shall seek entry

of the Sale Order. Such proposed order shall authorize the Debtors to enter into and perform under

the Definitive Purchase Agreement (which, for the avoidance of doubt, may be the Stalking Horse

Purchase Agreement) and deem the Debtors’ selection of the Successful Bid final. Subject to the

designation of any Back-Up Bid, the Debtors shall not solicit and/or accept any further bids or

offers to submit a bid after such selection. Unless the Stalking Horse Bidder exercises the 363

Sale Option, if applicable, the consummation of the Sale shall be subject to entry of the

Confirmation Order, and the closing of the Sale shall be a condition to the effective date of the

Plan.

IV.     The Assumption and Assignment Procedures.

        21.    In addition to those procedures set forth above, the Debtors also are seeking

approval of the Assumption and Assignment Procedures to facilitate the fair and orderly

assumption, assumption and assignment, or rejection of certain of the Lummus Debtors’ executory

contracts and unexpired leases (each, as applicable, a “Lummus Executory Contract” or “Lummus

Unexpired Lease,” and, collectively, the “Lummus Executory Contracts and Unexpired Leases”),

as may be designated in the Stalking Horse Purchase Agreement or any other Successful Bid.

The proposed Assumption and Assignment Procedures are as follows:

                i.     Cure Notice. After the Auction but no later than (i) fourteen (14) days prior
                       to the Confirmation Hearing or (ii) five (5) days following the exercise by
                       the Stalking Horse Bidder of the 363 Sale Option, if applicable, the Debtors
                       shall file with the Court and serve via first class mail, electronic mail, or
                       overnight delivery the Cure Notice on all non-Debtor contract
                       counterparties to the Lummus Executory Contracts and Unexpired Leases
                       (collectively, the “Contract Parties,” and each, a “Contract Party”);


                                                 28
Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 29 of 47



      ii.   Content of Cure Notice. The Cure Notice shall notify the applicable
            Contract Parties that the Lummus Executory Contracts and Unexpired
            Leases may be subject to assumption or assumption and assignment in
            connection with the proposed Sale and contain the following information:
            (a) identification of the applicable Lummus Executory Contracts and
            Unexpired Leases; (b) the applicable Contract Parties; (c) the Debtors’ good
            faith estimates of the corresponding Cure Amounts required to cure all
            monetary defaults under the Lummus Executory Contracts and Unexpired
            Leases; and (d) the deadline by which any Contract Party to a Lummus
            Executory Contract or Lummus Unexpired Lease may file an objection to
            the proposed assumption, assignment, cure, and/or adequate assurance and
            the procedures relating thereto (the “Cure Objection”); provided that service
            of a Cure Notice does not constitute an admission that such Lummus
            Executory Contract or Lummus Unexpired Lease is an executory contract
            or unexpired lease, or that such Lummus Executory Contract or Lummus
            Unexpired Lease will be assumed at any point by the Debtors or assumed
            and assigned pursuant to the Stalking Horse Purchase Agreement or any
            other Successful Bid;

     iii.   Cure Objections. Cure Objections, if any, to a Cure Notice must: (a) be in
            writing; (b) comply with the applicable provisions of the Bankruptcy Rules,
            the Local Bankruptcy Rules for the Southern District of Texas (the “Local
            Rules”), and any order governing the administration of these chapter 11
            cases; (c) state with specificity the nature of the Cure Objection and, if
            the Cure Objection pertains to the proposed Cure Amount, state the cure
            amount alleged to be owed to the objecting Contract Party, together with
            any applicable and appropriate documentation in support thereof; and
            (d) be filed with the Court and served so as to be actually received by
            counsel to the Debtors and counsel to Stalking Horse Bidder or any other
            Successful Bidder by Sunday, March 8, 2020 at 4:00 p.m. (prevailing
            Central Time) (the “Cure Objection Deadline”);

     iv.    Effects of Filing a Cure Objection. A properly filed and served Cure
            Objection will reserve such objecting party’s rights against the Debtors only
            with respect to the assumption or assumption and assignment of
            the Lummus Executory Contract or Lummus Unexpired Lease at issue
            and/or objection to the accompanying Cure Amount, as set forth in the Cure
            Objection, but will not constitute an objection to the remaining relief
            requested in this Motion;

      v.    Dispute Resolution. Any objection to the proposed assumption or
            assumption and assignment of a Lummus Executory Contract or Lummus
            Unexpired Lease or Cure Amount that remains unresolved after the Sale
            Hearing, shall be heard at the next scheduled omnibus hearing (or at such
            later date as may be fixed by the Court). To the extent that any Cure
            Objection cannot be resolved by the parties, such Lummus Executory
            Contract or Lummus Unexpired Lease shall be assumed and assigned only



                                     29
Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 30 of 47



            upon satisfactory resolution of the Cure Objection, to be determined in the
            Stalking Horse Bidder’s or other Successful Bidder’s reasonable discretion.
            To the extent a Cure Objection remains unresolved, the Lummus Executory
            Contract or Lummus Unexpired Lease may be conditionally assumed and
            assigned, subject to the consent of the Stalking Horse Bidder or other
            Successful Bidder, pending a resolution of the Cure Objection after notice
            and a hearing. If a Cure Objection is not satisfactorily resolved, the Stalking
            Horse Bidder or other Successful Bidder may determine that such Lummus
            Executory Contract or Lummus Unexpired Lease should be rejected and not
            assigned, in which case the Stalking Horse Bidder or other Successful
            Bidder will not be responsible for any Cure Amounts in respect of such
            contract;

     vi.    Supplemental Cure Notice. If the Debtors discover Lummus Executory
            Contracts and Unexpired Leases inadvertently omitted from the Cure
            Notice or the Successful Bidder identifies other Lummus Executory
            Contracts or Lummus Unexpired Leases that it desires to assume or assume
            and assign in connection with the Sale, the Debtors may, in consultation
            with the Successful Bidder and in accordance with the Stalking Horse
            Purchase Agreement or as otherwise agreed by the Debtors and the
            Successful Bidder, at any time before the closing of the Sale supplement the
            Cure Notice with previously omitted Lummus Executory Contracts and
            Unexpired Leases or modify a previously filed Cure Notice, including
            modify the previously stated Cure Amounts associated with any Lummus
            Executory Contract and Lummus Unexpired Lease (the “Supplemental
            Cure Notice”);

    vii.    Objection to the Supplemental Cure Notice. Any Contract Party listed on
            the Supplemental Cure Notice may file an objection (a “Supplemental Cure
            Objection”) only if such objection is to the proposed assumption or
            assumption and assignment of the applicable Lummus Executory Contract
            and/or Lummus Unexpired Lease or the proposed Cure Amounts, if any.
            All Supplemental Cure Objections must: (a) state, with specificity, the
            legal and factual basis for the objection as well as what Cure Amounts are
            required, if any; (b) include appropriate documentation in support thereof;
            and (c) be filed no later than 4:00 p.m. (prevailing Central Time) on the date
            that is 14 days following the date of service of such Supplemental Cure
            Notice, which date will be set forth in the Supplemental Cure Notice;

    viii.   Dispute Resolution of Supplemental Cure Objection. If a Contract Party
            files a Supplemental Cure Objection in a manner that is consistent with the
            requirements set forth above, and the parties are unable to consensually
            resolve the dispute, the Debtors shall seek an expedited hearing before
            the Court to determine the Cure Amounts, if any, and approve the
            assumption and/or assignment of the relevant Lummus Executory Contracts
            and Unexpired Leases. If there is no such objection, then the Debtors shall
            obtain an order of this Court fixing the Cure Amount and approving the



                                      30
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 31 of 47



                       assumption and/or assignment of any Lummus Executory Contracts and
                       Unexpired Leases listed on a Supplemental Cure Notice; and

               ix.     No Cure Objections. If there are no objections to a Cure Notice or a
                       Supplemental Cure Notice, or if a Contract Party does not file and serve a
                       Cure Objection or a Supplemental Cure Notice in a manner that is consistent
                       with the requirements set forth above, and absent a subsequent order of
                       the Court establishing an alternative Cure Amounts, (a) the Cure Amount,
                       if any, set forth in the Cure Notice (or Supplemental Cure Notice) shall be
                       controlling, notwithstanding anything to the contrary in any Lummus
                       Executory Contracts and Unexpired Leases or any other document, and
                       (b) to the extent the Contract Party’s consent is required under applicable
                       law, the Contract Party will be deemed to have consented to the assumption
                       or assumption and assignment of the Lummus Executory Contracts and
                       Unexpired Leases and the Cure Amounts, if any, and will be forever barred
                       from objecting to the assumption or assumption and assignment of such
                       Lummus Executory Contracts and Unexpired Leases and rights thereunder,
                       including the Cure Amounts, if any, and from asserting any other claims
                       related to such Lummus Executory Contracts and Unexpired Leases against
                       the Debtors or the Successful Bidder, or the property of any of them.

                                          Basis for Relief

I.     The Bidding Procedures Are Fair, Designed to Maximize the Value Received for
       the Lummus Assets and Interests, and Are Consistent with the Debtors’ Reasonable
       Business Judgment.

       22.     Courts have made clear that a debtor’s business judgment is entitled to substantial

deference with respect to the procedures to be used in selling an estate’s assets. See, e.g., In re

Institutional Creditors of Continental Air Lines, Inc. v. Continental Air Lines, Inc., (In re

Continental Air Lines, Inc.), 780 F.2d 1223, 1226 (5th Cir. 1986) (“[F]or a debtor-in-possession

or trustee to satisfy its fiduciary duty to the debtor, creditors and equity holders, there must be

some articulated business justification for using, selling, or leasing the property outside the

ordinary course of business.”); In re Crutcher Resources Corp., 72 B.R. 628, 631 (Bankr. N.D.

Tex. 1987) (“A Bankruptcy Judge has considerable discretion in approving a § 363(b) sale of

property of the estate other than in the ordinary course of business but the movant must articulate

some business justification for the sale.”).




                                                31
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 32 of 47



        23.     The paramount goal in any proposed sale of property of the estate is to maximize

the proceeds received by the estate. See In re Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998)

(“The purpose of procedural bidding orders is to facilitate an open and fair public sale designed to

maximize value for the estate.”); In re Food Barn Stores, Inc., 107 F.3d 558, 564–65 (8th Cir.

1997) (in bankruptcy sales, “a primary objective of the [Bankruptcy Code] [is] to enhance the

value of the estate at hand”); In re Integrated Res., Inc., 147 B.R. 650, 659 (S.D.N.Y. 1992) (“[I]t is

a well-established principle of bankruptcy law that the objective of the bankruptcy rules and the

trustee’s duty with respect to such sales is to obtain the highest price or greatest overall benefit

possible for the estate.”) (internal citations omitted).

        24.     To that end, courts uniformly recognize that procedures intended to enhance

competitive bidding are consistent with the goal of maximizing the value received by the estate

and therefore are appropriate in the context of bankruptcy transactions. See, e.g., In re Integrated

Res., Inc., 147 B.R. at 659 (bidding procedures “are important tools to encourage bidding and to

maximize the value of the debtor’s assets”); In re Fin. News Network, Inc., 126 B.R. 152, 156

(Bankr. S.D.N.Y. 1991) (“court-imposed rules for the disposition of assets . . . [should] provide an

adequate basis for comparison of offers, and [should] provide for a fair and efficient resolution of

bankrupt estates.”).

        25.     The Debtors have carefully evaluated a number of qualitative and quantitative

factors in designing a process that they believe will maximize the value of their estates, and

produce maximum recoveries for all stakeholders. This process includes both the Stalking Horse

Purchase Agreement and the Bidding Procedures, which are designed to promote active bidding

from seriously interested parties and to elicit the highest or otherwise best offers available for

substantially all of the Lummus Assets and Interests, which is a core component of the Debtors’

broader restructuring as contemplated by the RSA and Plan. The Debtors are confident that the


                                                  32
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 33 of 47



Bidding Procedures will allow the Debtors to solicit additional offers and conduct the sale in a

controlled, fair, and open fashion that will encourage participation by financially capable bidders

who will offer the best package for the Lummus Assets and Interests and who can demonstrate the

ability to take on the assets, obligations, and liabilities being transferred. In particular, the Bidding

Procedures contemplate an open auction process with minimum barriers to entry and provide

potential bidding parties with sufficient time to perform due diligence and acquire the information

necessary to submit a timely and well-informed bid.

        26.     Moreover, it is well-settled that, where there is a court-approved auction process, a

full and fair price is presumed obtained for the assets sold, as the best way to determine value is

exposure to the market. See Bank of Am. Nat’l Trust & Sav. Ass’n. v. LaSalle St. P’ship, 526 U.S.

434, 457 (1999); see also In Re Trans World Airlines, Inc., No. 01-00056, 2001 WL 1820326,

at *4 (Bankr. D. Del. 2001) (while a “sale transaction does not require an auction procedure,”

“the auction procedure has developed over the years as an effective means for producing an arm’s

length fair value transaction”). This is especially true here, where the Lummus Assets and Interests

and related transactions both have been subjected to an extensive prepetition marketing process

and intensively scrutinized by the Debtors and their retained advisors.

        27.     The Debtors submit that the Bidding Procedures will encourage competitive

bidding, are appropriate under the relevant standards governing auction proceedings and bidding

incentives in bankruptcy proceedings, and are consistent with other procedures previously

approved by this district. See, e.g., In re Westmoreland Coal Company, No. 18-35672 (DRJ)

(Bankr. S.D. Tex. Nov. 15, 2019) (approving similar bidding procedures); In re Cobalt Int’l

Energy, Inc., No. 17-36709 (MI) (Bankr. S.D. Tex. Jan. 25, 2018) (same); In re EMAS CHIYODA

Subsea Limited., No. 17-31146 (Bankr. S.D. Tex. Apr. 24, 2017) (same); In re Vanguard Nat. Res.,

LLC, No. 17-30560 (MI) (Bankr. S.D. Tex. Apr. 13, 2017) (same); In re Sherwin Alumina Co.,


                                                   33
          Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 34 of 47



No. 16-20012 (DRJ) (Bankr. S.D. Tex. Mar. 16, 2016) (same); In re University Gen. Health Sys.,

Inc., No. 15-31086 (LZP) (Bankr. S.D. Tex. Oct. 15, 2015) (same).6

          28.      Accordingly, for all of the foregoing reasons, the Debtors believe that the Stalking

Horse Purchase Agreement and the Bidding Procedures: (a) will encourage robust bidding for

the Lummus Assets and Interests; (b) are consistent with other procedures previously approved by

courts in this District; and (c) are appropriate under the relevant standards governing auction

proceedings and bidding incentives in bankruptcy proceedings. For these reasons, the Debtors

respectfully submit that the Court should enter an order approving the Bidding Procedures.

II.       The Stalking Horse Protections Have a Sound Business Purpose and Should be
          Approved.

          29.      The Debtors seek approval of customary bid protections, including the

reimbursement of the Stalking Horse Bidders’ reasonable and documented out-of-pocket expenses

(the “Expense Reimbursement”) and a break-up fee for the Stalking Horse Bidder (the “Break-Up

Fee” and, together with the Expense Reimbursement and Break-Up Fee, collectively, the “Stalking

Horse Protections”). In conjunction with the Bidding Procedures, the Stalking Horse Protections

were negotiated at arms’-length, were reasonably calculated to encourage the Stalking Horse

Bidder to serve in a stalking-horse capacity during the Debtors’ chapter 11 cases, and encouraged

the Stalking Horse Bidder to agree to terms that provided the highest or otherwise best value

available to the Debtors.          The Debtors submit that cause exists to approve the Stalking Horse

Protections as fair and reasonable under the circumstances.

          30.      Generally, stalking horse bid protections are a normal and, in many cases, necessary

component of significant sales conducted under section 363 of the Bankruptcy Code. For example,


6
      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
      Copies of these orders are available upon request of the Debtors’ proposed counsel.




                                                         34
        Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 35 of 47



“[b]reak-up fees are important tools to encourage bidding and to maximize the value of the debtor’s

assets . . . In fact, because the . . . corporation has a duty to encourage bidding, break-up fees can

be necessary to discharge [such] duties to maximize value.” In re Integrated Res., Inc., 147 B.R.

at 659–60 (emphasis added). Specifically, stalking horse bid protections may be necessary to

convince a stalking horse bidder to enter the bidding process by providing some form of

compensation for the risks that it is undertaking. In re Integrated Res., Inc., 147 B.R. at 660–61

(bid protections can prompt bidders to commence negotiations and “ensure that a bidder does not

retract its bid”); In re Hupp Int’l Indus., Inc., 140 B.R. 191, 194 (Bankr. N.D. Ohio 1992)

(“[W]ithout such fees, bidders would be reluctant to make an initial bid for fear that their first bid

will be shopped around for a higher bid from another bidder who would capitalize on the initial

bidder’s . . . due diligence.”).

        31.     Courts in the Fifth Circuit analyze the appropriateness of bidding incentives under

the “business judgment rule” standard, and the law is well established in this district that courts

consider whether (a) the incentive hampers, rather than encourages, bidding, and (b) the amount

of the incentive is unreasonable relative to the proposed purchase price. See In re ASARCO, L.L.C.,

650 F.3d 593 (5th Cir. 2011) (affirming bankruptcy court’s decision to apply the business

judgment rule to evaluate whether an expense reimbursement bid protection was permissible); see

also In re ASARCO LLC, 441 B.R. 813, 826 (S.D. Tex. 2010) (explaining three-part test used to

determine whether expense reimbursement was permissible under business judgment rule); In re

Integrated Res., Inc., 147 B.R. at 657-58 (explaining that to evaluate bid protections, courts should

employ the business judgment rule).

        32.     The Stalking Horse Protections easily pass muster under this standard. The Debtors

believe that granting authority to pay the Expense Reimbursement is in the best interests of their

estates. The Stalking Horse Bidder will expend time and resources negotiating, drafting, and


                                                 35
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 36 of 47



performing due diligence activities in connection with preparing the Stalking Horse Purchase

Agreement and the consummation of the Sale, despite the fact that the bids will be subject not only

to Court approval, but to overbidding by third parties. In the absence of reimbursement of

expenses, parties may elect not to participate in the process at all to the detriment of the Debtors’

estates. Ultimately, the value created for the Debtors’ estates will likely greatly outweigh the cost

of the Expense Reimbursement paid to the Stalking Horse Bidder.

       33.     The Debtors’ provision of a customary Break-Up Fee in favor of the Stalking Horse

Bidder likewise reflects the Debtors’ sound business judgment. The Break-Up Fee encouraged

the Stalking Horse Bidder to put its best foot forward to serve in a stalking-horse capacity, invest

the requisite time, money, and effort to negotiate with the Debtors, and perform the necessary due

diligence attendant to the Sale, despite the inherent risks and uncertainties of the chapter 11

process. The Break-Up Fee also allowed the Debtors to offer additional protection for the Stalking

Horse Bid while preserving the Debtors’ ability to pursue high and better offers in furtherance of

their fiduciary obligations.

       34.     The Debtors therefore submit that the Stalking Horse Protections are an exercise of

the Debtors’ sound business judgment and are in the best interests of the Debtors, their estates, and

all stakeholders. Accordingly, the Court should authorize the Stalking Horse Protections.

III.   The Court Should Approve the Debtors’ Entry into the Definitive Purchase
       Agreement Because the Sale is Supported by a Valid Business Justification.

       35.     Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). Although section 363 of the Bankruptcy Code does not specify a

standard for determining when it is appropriate for a court to authorize the use, sale, or lease of

property of the estate, bankruptcy courts routinely authorize sales of a debtor’s assets if such sale



                                                 36
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 37 of 47



is based upon “some articulated business justification for using, selling, or leasing the property

outside the ordinary course of business.” In re Continental Air Lines, Inc., 780 F.2d 1223, 1226

(5th Cir. 1986); In re Martin, 91 F.3d 389, 395 (3d Cir. 1996); In re Montgomery Ward Holding

Corp., 242 B.R. 147, 153 (Bankr. D. Del. 1999); In re Delaware & Hudson Ry. Co., 124 B.R. 169,

176 (Bankr. D. Del. 1991); In re Trans World Airlines, Inc., Case No. 01-00056, 2001 Bankr.

LEXIS 980, at *29 (Bankr. D. Del. Apr. 2, 2001).

       36.     As noted above, the business judgment rule shields a debtor’s management’s

decisions from judicial second guessing. Comm. of Asbestos-Related Litigants v. Johns-Manville

Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (a “presumption

of reasonableness attaches to a debtor’s management decisions” and courts generally will not

entertain objections to the debtor’s conduct after a reasonable basis is set forth). Once a debtor

articulates a valid business justification, the court should review that request under the business

judgment rule. See In re Gulf Coast Oil Corp., 404 B.R. 407, 415 (Bankr. S.D. Tex. 2009) (noting

that a debtor in possession has the discretionary authority to exercise business judgment given to

an officer or director of a corporation). The business judgment rule protects certain debtor

decisions—such as the Debtors’ entry into the Definitive Purchase Agreement—from reevaluation

by a court with the benefit of hindsight. See Richmond Leasing Co. v. Capital Bank, N.A., 762 F.

2d 1303, 1311 (5th Cir. 1985) (“More exacting scrutiny would slow the administration of the

debtor’s estate and increase its cost, interfere with the Bankruptcy Code’s provision for private

control of administration of the estate, and threaten the court’s ability to control a case

impartially.”). Thus, if a debtor’s actions satisfy the business judgment rule, then the transaction

in question should be approved under section 363(b)(1) of the Bankruptcy Code.

       37.     Based on this rationale, courts have authorized a debtor’s sale of assets as a sound

exercise of business judgment under section 363 of the Bankruptcy Code. See, e.g., In re Westwind


                                                37
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 38 of 47



Manor Resort Association, Inc., No. 19-50026 (DRJ) (Bankr. S.D. Tex. Nov. 22, 2019)

(authorizing a sale of the Debtor’s assets under section 363 of the Bankruptcy Code as a sound

exercise of business judgment); In re Matra Petroleum U.S.A., Inc., Case No. 19-34190 (DRJ)

(Bankr. S.D. Tex. Nov. 7, 2019) (same); In re O’Benco IV, LP, No. 19-60384 (BP) (Bankr. E.D.

Tex. Sep. 3, 2019) (same); In re SQLC Senior Living Center at Corpus Christi, Inc., No. 19-20063

(DRJ) (Bankr. S.D. Tex. Feb. 12, 2019) (same); In re Burkhalter Rigging, Inc., No. 19-30495 (MI)

(Bankr. S.D. Tex. Jan. 31, 2019) (same); In re Mayflower Communities, Inc., Case No. 19-30283

(HDH) (Bankr. N.D. Tex. Aug. 2, 2019) (same).

        38.     The Sale is a critical component of the Debtors’ broader restructuring efforts.

Unless the Stalking Horse Bidder exercises the 363 Sale Order, if applicable, the Debtors will seek

authority to consummate the Sale in the Confirmation Order and the Sale will close on or prior to

the effective date of the Plan. However, to ensure that Potential Bidders put forward their best and

highest bids, the Debtors agreed to seek Court approval to enter into the Definitive Purchase

Agreement prior to the Court’s ultimate approval of the Sale overall. This sequencing allows the

Debtors to be bound to the Definitive Purchase Agreement during the pendency of these chapter

11 cases while also structuring the Sale pursuant to the terms of the Plan (unless the Stalking Horse

Bidder exercises the 363 Sale Option, if applicable), which the Debtors believe will maximize the

value of the Sale for the benefit of the Debtors’ estates, their creditors, and other parties in interest.

Accordingly, the Debtors’ decision to enter into the Definitive Purchase Agreement demonstrates

a sufficient business justification, and will maximize the value of the Debtors’ estates for the

benefit of all stakeholders. The Definitive Purchase Agreement will be signed by the bidder who

makes the highest or otherwise best bid, thus appropriate under the relevant standards governing

auction proceedings and bidding incentives in bankruptcy proceedings and should be approved.




                                                   38
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 39 of 47



IV.    The Assumption or Assumption and Assignment of the Lummus Executory Contracts
       and Unexpired Leases Should Be Approved.

       A.      The Assumption or Assumption and Assignment of the Lummus Executory
               Contracts and Unexpired Leases Reflects the Debtors’ Reasonable Business
               Judgment.

       39.     To facilitate and effectuate the Sale, the Debtors are seeking authority to assign or

transfer the Lummus Executory Contracts and Unexpired Leases to the Successful Bidder to the

extent required by such bidder. Section 365 of the Bankruptcy Code authorizes a debtor to assume

and/or assume and assign its executory contracts and unexpired leases, subject to the approval of

the court, so long as the defaults under such contracts and leases are cured and adequate assurance

of future performance is provided. The Debtors’ decision to assume or reject an executory contract

or unexpired lease must only satisfy the “business judgment rule” and will not be subject to review

unless such decision is clearly an unreasonable exercise of such judgment. See, e.g., Richmond

Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985) (applying a business

judgment standard to debtor’s determination to assume an unexpired lease); In re Penn Traffic Co.,

524 F.3d 373, 383 (2d Cir. 2008) (business judgment test “rather obviously presupposes that the

estate will assume a contract only where doing so will be to its economic advantage.”); In re

Del Grosso, 115 B.R. 136, 138 (Bankr. N.D. Ill. 1990) (“[T]he standard to be applied for approval

of the assumption [of an executory contract] is the business judgment standard.”).

       40.     As set forth in the Bidding Procedures Order, the Debtors also request that any party

that fails to object to the proposed assumption or assumption and assignment of any Assigned

Contract be deemed to consent to (a) the assumption or assumption and assignment of the

applicable Assigned Contract pursuant to section 365 of the Bankruptcy Code and (b) assignment

notwithstanding any anti-alienation provision or other restriction on assignment. See, e.g.,

Hargrave v. Township of Pemberton (In re Tabone, Inc.), 175 B.R. 855, 858 (Bankr. D.N.J. 1994)




                                                39
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 40 of 47



(by not objecting to sale motion, creditor deemed to consent); Pelican Homestead v. Wooten (In

re Gabel), 61 B.R. 661, 667 (Bankr. W.D. La. 1985) (same).

       41.     Here, the Court should approve the decision to assume or assume and assign the

Lummus Executory Contracts and Unexpired Leases in connection with the Sale as a sound

exercise of the Debtors’ business judgment.       First, the Lummus Executory Contracts and

Unexpired Leases are necessary to run the Lummus Debtors’ business and, as such, they are

essential to inducing the highest or otherwise best offer for the Lummus Assets and Interests.

Second, it is unlikely that any purchaser would want to acquire any company or any segment of a

company on a going-concern basis unless a significant number of the contracts and leases needed

to conduct the business and manage the day-to-day operations were included in the transaction.

Third, the Stalking Horse Purchase Agreement provides that the assumption or assumption and

assignment of the Lummus Executory Contracts and Unexpired Leases is integral to, and

inextricably integrated in, the Sale. Fourth, the Lummus Debtors’ business is focused largely on

technology and intellectual property—accordingly the Lummus Debtors’ contracts and licenses

constitute a substantial portion of the value of the business and, to the extent such contracts or

licenses contain enforceable anti-assignment provisions, the Debtors request the ability to deem

counterparties to consent upon sufficient notice and in the absence of an objection. Lastly, the

Lummus Executory Contracts and Unexpired Leases will be assumed or assumed and assigned

through the process approved by the Court pursuant to the Bidding Procedures Order and, thus,

will be reviewed by key constituents in these chapter 11 cases.

       42.     Accordingly, the Debtors submit that the assumption or assumption and assignment

of the Lummus Executory Contracts and Unexpired Leases by way of the Assumption and

Assignment Procedures should be approved as an exercise of their business judgment.




                                               40
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 41 of 47



       B.      Defaults Under the Assumed Contracts Will Be Cured in Connection with
               the Sale.

       43.     Upon finding that a debtor has exercised its business judgment in determining that

assuming an executory contract is in the best interest of its estate, courts must then evaluate

whether the assumption meets the requirements of section 365(b) of the Bankruptcy Code,

specifically that a debtor (a) cure, or provide adequate assurance of promptly curing, prepetition

defaults in the executory contract, (b) compensate parties for pecuniary losses arising therefrom,

and (c) provide adequate assurance of future performance thereunder. This section “attempts to

strike a balance between two sometimes competing interests, the right of the contracting

non-debtor to get the performance it bargained for and the right of the debtor’s creditors to get the

benefit of the debtor’s bargain.” In re Luce Indus., Inc., 8 B.R. 100, 107 (Bankr. S.D.N.Y. 1980).

       44.     The Debtors submit that the statutory requirements of section 365(b)(1)(A) of

the Bankruptcy Code will be satisfied because the Assumption and Assignment Procedures

provide a clear process by which to resolve disputes over Cure Amounts or other defaults. Because

the Motion provides a clear process by which to resolve disputes over Cure Amounts and other

defaults, the Debtors are confident that if defaults exist that must be cured, such cure will be

achieved fairly, efficiently, and properly, consistent with the Bankruptcy Code and with due

respect to the rights of non-debtor parties.

       C.      Non-Debtor Parties Will Be Adequately Assured of Future Performance.

       45.     Similarly, the Debtors submit that the third requirement of section 365(b) of

the Bankruptcy Code—adequate assurance of future performance—is also satisfied given the facts

and circumstances present here. The phrase “adequate assurance of future performance” adopted

from section 2-609(1) of the Uniform Commercial Code, is “to be given a practical, pragmatic

construction” based upon the facts and circumstances of each case. In re U.L. Radio Corp.,




                                                 41
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 42 of 47



19 B.R. 537, 542 (Bankr. S.D.N.Y. 1982). Although no single solution will satisfy every case,

the required assurance will “[fall] considerably short of an absolute guarantee of performance.”

In re Prime Motor Inns, Inc., 166 B.R. 993, 997 (Bankr. S.D. Fla. 1994). Among other things,

adequate assurance may be given by demonstrating the assignee’s financial health and experience

in managing the type of enterprise or property assigned. See In re Bygaph, Inc., 56 B.R. 596,

605-06 (Bankr. S.D.N.Y. 1986) (adequate assurance of future performance present where a

prospective assignee has financial resources and has expressed a willingness to devote sufficient

funding to a business to give it a strong likelihood of succeeding).

       46.     The Debtors believe that they can and will demonstrate that the requirements for

assumption or assumption and assignment of the Lummus Executory Contracts and Unexpired

Leases to the Successful Bidder will be satisfied. As required by the Bidding Procedures, the

Debtors will evaluate the financial wherewithal of Potential Bidders before designating such party

an Acceptable Bidder or Successful Bidder, including as it relates to such Acceptable Bidder’s

financial credibility, willingness, and ability to perform under the Lummus Executory Contracts

and Unexpired Leases assigned to the Successful Bidder.                Further, the Assumption and

Assignment Procedures provide the Court and other interested parties (including the Consultation

Parties) ample opportunity to evaluate and, if necessary, challenge the ability of the Successful

Bidder to provide adequate assurance of future performance and object to the assumption of the

Lummus Executory Contracts and Unexpired Leases or proposed Cure Amounts. The Court

therefore will have a sufficient basis to authorize the Debtors to reject or assume and assign the

Lummus Executory Contracts and Unexpired Leases as set forth in the Definitive Purchase

Agreement with the Successful Bidder.




                                                42
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 43 of 47



                                      Reservation of Rights

       47.     Nothing contained in this Motion or any actions taken by the Debtors pursuant to

relief granted in the Bidding Procedures Order is intended or should be construed as:

(a) an admission as to the validity of any particular claim against a Debtor entity; (b) a waiver of

the Debtors’ rights to dispute any particular claim on any grounds; (c) a promise or requirement to

pay any particular claim; (d) an implication or admission that any particular claim is of a type

specified or defined in this Motion; (e) a request or authorization to assume any agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of

the Debtors’ rights under the Bankruptcy Code or any other applicable law; or (g) a concession by

the Debtors that any liens (contractual, common law, statutory, or otherwise) satisfied pursuant to

this Motion are valid, and the Debtors expressly reserve their rights to contest the extent, validity,

or perfection or seek avoidance of all such liens.

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       48.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                               Notice

       49.     Notice of the hearing on the relief requested in the Motion has been provided by

the Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as

the Local Rules, and is sufficient under the circumstances.         Without limiting the forgoing,

due notice was afforded, whether by facsimile, electronic mail, overnight courier or hand delivery,

to parties-in-interest, including: (a) the Office of the U.S. Trustee for the Southern District of

Texas; (b) entities listed as holding the 50 largest unsecured claims against the Debtors (on a



                                                 43
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 44 of 47



consolidated basis); (c) Credit Agricole Corporate and Investment Bank, 1301 Avenue of the

Americas, New York, New York 10019, Attn: Ronald E. Spitzer, Kathleen Sweeney and Yuri

Tsyganov, as proposed DIP LC Agent and as proposed DIP Collateral Agent (each as defined in

the DIP Credit Agreement) under the DIP Credit Agreement, as Revolving Administrative Agent

and as Collateral Agent (the “Revolving Administrative Agent”) under that certain Superpriority

Senior Secured Credit Agreement, dated as of October 21, 2019, and as Revolving and LC

Administrative Agent and as Collateral Agent (the “Revolving and LC Administrative Agent”)

under that certain Credit Agreement, dated as of May 10, 2018; (d) Linklaters LLP, 1345 Avenue

of the Americas, New York, New York 10105, Attn: Margot Schonholtz, Esq. and Penelope

Jensen, Esq., counsel to the proposed DIP LC Agent, the proposed DIP Collateral Agent, the

Revolving Administrative Agent and the Revolving and LC Administrative Agent; (e) Bracewell

LLP, 711 Louisiana Street, Suite 2300, Houston, Texas 77002, Attn: William A. (Trey) Wood III,

Esq., co-counsel to the proposed DIP LC Agent, the proposed DIP Collateral Agent, the Revolving

Administrative Agent and the Revolving and LC Administrative Agent; (f) the indenture trustee

for each of the Debtors’ unsecured notes, and counsel thereto; (g) Paul, Weiss, Rifkind, Wharton

& Garrison LLP, 1285 6th Ave, New York, NY 10019, Attn: Andrew N. Rosenberg and Alice

Belisle Eaton, and Brown Rudnick LLP, 7 Times Square, New York, NY 10036, Attn: Robert J.

Stark and Bennett S. Silverberg, co-counsel to the Ad Hoc Group of Senior Noteholders; (h) Davis,

Polk & Wardell LLP, 450 Lexington Ave., New York, NY 10017, Attn: Damian S. Schaible and

Natasha Tsiouris, counsel to the Ad Hoc Group of Term Lenders; (i) the United States Attorney’s

Office for the Southern District of Texas; (j) the Internal Revenue Service; (k) the United States

Securities and Exchange Commission; (l) the Environmental Protection Agency and similar state

environmental agencies for states in which the Debtors conduct business; (m) the state attorneys

general for states in which the Debtors conduct business; (n) counsel to the Stalking Horse Bidder;


                                                44
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 45 of 47



(m) all parties who have expressed a written interest in some or all of the Lummus Assets and

Interests; (o) all known holders of liens, encumbrances, and other claims secured by the Lummus

Assets and Interests; (p) each governmental agency that is an interested party with respect to the

Sale and transactions proposed thereunder; and (q) any party that has requested notice pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.



                           [Remainder of page intentionally left blank.]




                                                45
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 46 of 47



       WHEREFORE, the Debtors respectfully request that the Court enter the Bidding

Procedures Order granting the relief requested herein and such other relief as the Court deems

appropriate under the circumstances.

 Houston, Texas
 January 22, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                           KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)      KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)         Joshua A. Sussberg, P.C. (pro hac vice pending)
 Kristhy M. Peguero (TX Bar No. 24102776)        Christopher T. Greco, P.C. (pro hac vice pending)
 Veronica A. Polnick (TX Bar No. 24079148)       Anthony R. Grossi (pro hac vice pending)
 1401 McKinney Street, Suite 1900                601 Lexington Avenue
 Houston, Texas 77010                            New York, New York 10022
 Telephone:      (713) 752-4200                  Telephone:      (212) 446-4800
 Facsimile:      (713) 752-4221                  Facsimile:      (212) 446-4900
 Email:          mcavenaugh@jw.com               Email:       joshua.sussberg@kirkland.com
                 jwertz@jw.com                                christopher.greco@kirkland.com
                 kpeguero@jw.com                              anthony.grossi@kirkland.com
                 vpolnick@jw.com
                                                 -and-
 Proposed Co-Counsel to the Debtors
 and Debtors in Possession                       James H.M. Sprayregen, P.C.
                                                 John R. Luze (pro hac vice pending)
                                                 300 North LaSalle Street
                                                 Chicago, Illinois 60654
                                                 Telephone: (312) 862-2000
                                                 Facsimile:    (312) 862-2200
                                                 Email:        james.sprayregen@kirkland.com
                                                               john.luze@kirkland.com

                                                 Proposed Co-Counsel to the Debtors
                                                 and Debtors in Possession
       Case 20-30336 Document 25 Filed in TXSB on 01/22/20 Page 47 of 47



                                     Certificate of Service

        I certify that on January 22, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
